Title: Ruelle to Thomas Jefferson, 24 May 1809
From: Ruelle
To: Jefferson, Thomas


          
            Monsieur,   Paris le 24 Mai 1809
            J’ai reçû avec la plus vive reconnaissance la lettre que vous m’avés fait l’honneur de m’écrire le 25 février dernier.Il était sans doute naturel qu’un homme qui a doublé la prospérité de son Pays, et qui est lui même un modèle de gouvernement, accüeillît un ouvrage dans lequel se trouvent ses propres principes, et je m’y étais attendu; mais le soin que vous avés bien voulû prendre de le déposer, le choix du Dépôt et la recommandation que par là vous en avés faite sont le Suffrage le plus marquant et le plus glorieux que je pûsse jamais désirer.
            j’espere à présent que quelqu’un des Membres de votre Législature aura l’heureuse inspiration de faire traduire et imprimer cet ouvrage dans votre langue. sa publicité est en effet le seul moyen d’amener les changemens que l’humanité réclame et sur-tout de mettre fin à la férocité des gouvernemens Royaux.
            Agréés, je vous prie, Monsieur, que je joigne mes voeux aux bénédictions de votre Pays; Rien ne m’intéressera jamais autant que de savoir que vous joüissiés dans votre Retraite de toutes les Satisfactions humainement possibles.
            Je Suis avec la plus haute considération et le plus profond respect, Monsieur, Votre très humble et très obéissant serviteur
            
              
                 Ruelle
              
              
                Rue d’Argenteüil, No 38.
              
            
          
          
         
          Editors’ Translation
          
            Sir,  Paris 24 May 1809
            I received with deepest appreciation the letter that you honored me by writing last February 25.It was no doubt natural that a man who has doubled the prosperity of his country, and who is himself a model of government, should welcome a work in which his own principles are to be found, and I had expected it; but the care that you so kindly took in having it recorded, the choice of the depository, and the recommendation which you thus gave it are the most distinct and most glorious endorsement I could ever have desired.
            I am hoping that a member of your legislature will be so happily inspired as to have the work translated and printed in your language. Making it known to the public is in fact the only means of bringing about the changes that humanity calls for and especially of putting an end to the ferocity of royal governments.
            Please, Sir, allow me to add my prayers to your country’s blessings; nothing will ever interest me more than to know that you enjoy in your retirement all satisfactions humanly possible.
            I am with the highest consideration and the most profound respect, Sir, your very humble and very obedient servant
            
              
                 Ruelle
              
              
                Rue d’Argenteüil, No. 38.
              
            
          
        